SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF T SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-147084 CHINA GREEN CREATIVE, INC. (Exact name of Registrant as specified in its charter) Nevada 83-0506099 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24/F., Unit 3 Great China International Square, No. 1 Fuhua Rd., Futian District, Shenzhen Guandong Province, China n/a (Address of principal executive offices) (Zip Code) 86-755-23998799 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 20, 2013, are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 155,350,052 shares China Green Creative, Inc. effected a 60-to-1 reverse stock split July 23, 2012. All per share amounts and calculations in this Quarterly Report and the accompanying consolidated condensed financial statements have been retroactively adjusted to reflect the effects of the reverse stock split. CHINA GREEN CREATIVE, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part I – Financial Information Item 1 Financial Statements 3 Unaudited Condensed Balance Sheets, March31, 2013 and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the three and three months ended March 31, 2013 and 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 24 Item 4 Controls and Procedures 24 Part II – Other Information Item 1 Legal Proceedings 26 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4 Removed and Reserved 26 Item 5 Other Information 26 Item 6 Exhibits 26 2 Table of Contents PART I – FINANCIAL INFORMATION CHINA GREEN CREATIVE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Amount due from a director Prepaid expenses and other receivables Total current assets Property, plant and equipment, net Land use rights, net Other intangible assets, net Total assets $ $ Liabilities and stockholders’ equity Liabilities Current liabilities Accounts payable $ $ Accrued expenses and other payables Receipt in advance Short term debts Taxes payable Amount due to a director Total liabilities $ $ Stockholders’ equity Common stock: Par value $0.001 per share; 400,000,000 shares authorized, 155,350,052 shares issued and outstanding Additional paid in capital Less: Subscription receivable - ) Accumulated deficits ) ) Accumulated other comprehensive income Total stockholders’ equity $ ) $ ) Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements 3 Table of Contents CHINA GREEN CREATIVE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended March 31, Revenues Cost of sales and services Selling and distribution expenses General and administrative expense (inclusive of depreciation and allowances) Operating (loss)/profit ) Other expenses Interest expense Total other expenses (Loss)/profit before provision for income taxes ) Provision for income taxes - - Net (loss)/income for the period ) Other comprehensive loss Loss on foreign currency translation ) ) Total comprehensive income for the period ) Earnings per share, basic and diluted ) Weighted average number of shares outstanding, basic and diluted See accompanying notes to condensed consolidated financial statements 4 Table of Contents CHINA GREEN CREATIVE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended March 31, Cash flows from operating activities Net (loss)/income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Amortization expense of land use rights Amortization expense of other intangible assets Changes in operating assets and liabilities: Decrease in accounts receivable Increase in inventories ) ) Increase in prepaid expenses and other receivables ) ) (Increase)/decrease in amount due from a director ) (Decrease )/increase in accounts payable ) Decrease in accrued expenses and other payables ) ) Increase in receipt in advance (Decrease )/increase in taxes payable ) Net cash (used in)/provided by operating activities $ ) $ Cash flows from investing activities Additions to property, plant and equipment $ ) ) Net cash used in investing activities $ ) $ ) Cash flows from financing activities Issuance of shares - (Decrease)/increase in amount due to a director ) ) Decrease in other borrowings - ) Net cash provided by/(used in) financing activities $ $ ) Net increase/(decrease) in cash and cash equivalents $ $ ) Effect of foreign exchange rate changes $ ) $ ) Cash and cash equivalents at January 1 $ $ Cash and cash equivalents at March 31 $ $ Supplement disclosure of cash flows information: Cash paid for interest $
